                                         Case 3:19-cv-04238-MMC Document 335 Filed 11/16/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROOFPOINT, INC., et al.,                      Case No. 19-cv-04238-MMC
                                                         Plaintiffs,
                                  8
                                                                                        ORDER GRANTING PLAINTIFFS'
                                                   v.                                   MOTION TO DISMISS
                                  9
                                                                                        COUNTERCLAIMS; AFFORDING
                                  10     VADE SECURE, INCORPORATED, et                  DEFENDANTS LEAVE TO AMEND
                                         al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiffs Proofpoint, Inc. ("Proofpoint") and Cloudmark LLC's
                                  14   ("Cloudmark") Motion, filed September 18, 2020, "to Dismiss Vade Defendants'
                                  15   Counterclaims." Defendants Vade Secure, Incorporated and Vade Secure SASU
                                  16   (collectively, "Vade Defendants") have filed opposition, to which plaintiffs have replied.
                                  17   Having read and considered the papers filed in support of and in opposition to the motion,
                                  18   the Court rules as follows.1
                                  19          The Vade Defendants' "Answer, Affirmative and Other Defenses, and
                                  20   Counterclaims to the First Amended Complaint" ("Counterclaims") contains six
                                  21   counterclaims, each of which is based on allegations that Cloudmark made false
                                  22   statements about the Vade Defendants to one of its customers ("Customer 1")2 and that
                                  23   Proofpoint made false statements about the Vade Defendants to one of its customers
                                  24

                                  25
                                              1
                                  26              By order filed November 10, 2020, the Court took the matter under submission.
                                              2
                                  27           By order filed September 30, 2020, the Court granted the Vade Defendants'
                                       motion to file under seal the names of the customers to whom the allegedly false
                                  28   statements were made.
                                         Case 3:19-cv-04238-MMC Document 335 Filed 11/16/20 Page 2 of 4




                                  1    ("Customer 2").3 For the reasons stated below, the Court finds the Vade Defendants

                                  2    have failed to allege sufficient facts to support a finding that the challenged statements

                                  3    were false.

                                  4           The first set of statements relate to the Vade Defendants' assertedly having

                                  5    misappropriated plaintiffs' trade secrets. In that regard, the Vade Defendants allege,

                                  6    Cloudmark told Customer 1 that Cloudmark had "uncovered evidence that the Vade

                                  7    Defendants misappropriated Plaintiffs' alleged trade secrets and incorporated those into

                                  8    all of Vade's products" (see Counterclaims ¶ 19) (emphasis in original), and Proofpoint

                                  9    told Customer 2 that "all of Vade Inc.'s products were developed using Plaintiffs' alleged

                                  10   trade secrets" (see Counterclaims ¶ 22), which statements the Vade Defendants allege

                                  11   are "false" (see Counterclaims ¶¶ 19, 22). As plaintiffs point out, however, the Vade

                                  12   Defendants do not allege facts sufficient to support such assertion. In particular, they do
Northern District of California
 United States District Court




                                  13   not allege facts to support a finding that plaintiffs did not uncover evidence that the Vade

                                  14   Defendants' products all incorporated plaintiffs' trade secrets or facts to support a finding

                                  15   that their products were not all developed using plaintiffs' trade secrets. See Ashcroft v.

                                  16   Iqbal, 556 U.S. 662, 678 (2009) (holding courts "are not bound to accept as true a legal

                                  17   conclusion couched as a factual allegation") (internal quotation and citation omitted).

                                  18          The remaining statements concern the Vade Defendants' ability to financially

                                  19   withstand the instant lawsuit. In particular, the Vade Defendants allege, Cloudmark told

                                  20   Customer 1, that, "in Vade Inc.'s and Vade SASU's . . . current financial condition, Vade

                                  21   could not withstand defending this lawsuit and would be bankrupt in the near term" (see

                                  22   Counterclaims ¶ 19), and Proofpoint told Customer 2 that "Vade was not financially

                                  23   stable, and that defending this lawsuit would easily bankrupt Vade" (see Counterclaims

                                  24   ¶ 22), which statements the Vade Defendants likewise allege are "false" (see

                                  25
                                              3
                                  26            The six counterclaims are "Defamation," "Commercial Disparagement,"
                                       "Intentional Interference With Prospective Economic Advantage," "Unfair Competition
                                  27   Under California Business & Professions Code § 17200," "Monopolization – Section 2 of
                                       the Sherman Act – 15 U.S.C. § 2," and "Attempted Monopolization – Section 2 of the
                                  28   Sherman Act – 15 U.S.C. § 2."

                                                                                     2
                                         Case 3:19-cv-04238-MMC Document 335 Filed 11/16/20 Page 3 of 4




                                  1    Counterclaims ¶¶ 19, 22). As plaintiffs point out, however, the Vade Defendants fail to

                                  2    identify the particular assertions they contend are false, let alone facts to support a

                                  3    finding of falsity.

                                  4           Plaintiffs further argue neither statement is actionable because both constitute

                                  5    opinions rather that assertions of fact. See GetFugu, Inc. v. Patton Boggs LLP, 220 Cal.

                                  6    App. 4th 141, 155-56 (2013) (holding that, "although statements of fact may be

                                  7    actionable as libel, statements of opinion are constitutionally protected") (internal

                                  8    quotation and citation omitted). Although, ordinarily, "[w]hether challenged statements

                                  9    convey the requisite factual imputation is . . . a question of law," a court, in making such a

                                  10   determination, must "consider the totality of the circumstances." See id. at 156. Here,

                                  11   the statements could be read as no more than predictions or expectations on the part of

                                  12   plaintiffs as to what would happen as a result of the filing of the instant action, see id. at
Northern District of California
 United States District Court




                                  13   155-56, and their reference to "bankrupt[cy]" could be considered no more than a

                                  14   dramatic figure of speech. See Ferlauto v. Hamsher, 74 Cal. App. 4th 1394, 1401 (1999)

                                  15   (holding "rhetorical hyperbole" is type of statement not "provably false" and,

                                  16   consequently, not actionable). Nevertheless, in the absence of the Vade Defendants'

                                  17   having identified the particular false assertion(s) of fact in the challenged statements, and

                                  18   with only a general description of the context in which the statements were made, the

                                  19   Court is not in a position at this time to determine whether the statements constitute

                                  20   opinions or assertions of fact. Even assuming they qualify as the latter, however, the

                                  21   Vade Defendants, as discussed above, fail to allege facts sufficient to plead a claim

                                  22   based thereon.

                                  23          Lastly, to the extent the Vade Defendants bring claims under the Sherman Act,

                                  24   plaintiffs argue the claims are subject to dismissal for an additional reason, namely, the

                                  25   failure to sufficiently define a requisite market. "In order to state a valid claim under the

                                  26   Sherman Act, a plaintiff must allege that the defendant has market power within a

                                  27   'relevant market,'" specifically, a "product market." See Newcal Indus., Inc. v. Ikon Office

                                  28   Solution, 513 F.3d 1038, 1044-45 (9th Cir. 2008). Here, the Vade Defendants define the
                                                                                      3
                                         Case 3:19-cv-04238-MMC Document 335 Filed 11/16/20 Page 4 of 4




                                  1    relevant product market as "e-mail filtering products for Tier 1 B2C ISPs capable of

                                  2    monitoring and filtering at least 1 million email accounts at the same time." (See

                                  3    Counterclaims ¶ 52.a.) Plaintiffs argue such an alleged market is deficient as it is defined

                                  4    by reference to customers, rather than by products. See Newcal Indus., 513 F.3d at

                                  5    1045 (holding "consumers do not define the boundaries of the market; the products or

                                  6    producers do"). Although the Vade Defendants assert they are not defining the market

                                  7    by reference to customers, their proposed market includes, as plaintiffs point out, a

                                  8    reference to a type of customer, specifically, "Tier 1 B2C ISPs." (See Counterclaims

                                  9    ¶ 52a.) If the market the Vade Defendants are alleging is not dependent on a reference

                                  10   to Tier 1 B2C ISPs, the reference thereto should be removed.

                                  11                                         CONCLUSION

                                  12         For the reasons stated above, plaintiffs' motion to dismiss the Vade Defendants'
Northern District of California
 United States District Court




                                  13   counterclaims is hereby GRANTED, and the counterclaims are hereby DISMISSED.

                                  14   Should the Vade Defendants wish to file amended counterclaims for the purpose of

                                  15   curing any of the above-referenced deficiencies, they shall file such amended

                                  16   counterclaims no later than December 4, 2020.

                                  17         IT IS SO ORDERED.

                                  18
                                  19   Dated: November 16, 2020
                                                                                              MAXINE M. CHESNEY
                                  20                                                          United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    4
